             Case 3:17-cv-05760-BHS Document 224 Filed 10/09/19 Page 1 of 3



 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     HP TUNERS, LLC,                                 CASE NO. C17-5760 BHS
 8
                             Plaintiff,              ORDER ADOPTING IN PART
 9         v.                                        AND MODIFYING IN PART
                                                     REPORT AND
10   KEVIN SYKES-BONNETT, et al.,                    RECOMMENDATION

11                           Defendants.

12

13         This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable Theresa L. Fricke, United States Magistrate Judge, Dkt. 202, and

15   Defendants Syked ECU Tuning Incorporated (“Syked”), Kevin Sykes-Bonnett (“Sykes-

16   Bonnett”), and John Martinson’s (“Martinson”) (collectively “Defendants”) objections to

17   the R&R, Dkt. 210.

18         On September 16, 2019, Judge Fricke issued the R&R recommending that the

19   Court grant Plaintiff HP Tuners, LLC’s (“HP Tuners”) motion for sanctions for spoliation

20   of evidence. Dkt. 202. For relief, Judge Fricke recommends that the Court deny HP

21   Tuners’ request for default judgment and instead (1) give an adverse jury instruction and

22   (2) award monetary sanctions incurred in additional discovery, preparing the instruction,


     ORDER - 1
             Case 3:17-cv-05760-BHS Document 224 Filed 10/09/19 Page 2 of 3



 1   and in bringing the motion. Id. Judge Fricke also recommended that the Court impose

 2   this relief against all three Defendants. Id. at 12–13. On September 30, 2019,

 3   Defendants filed objections. Dkt. 210. HP Tuners did not respond.

 4          The district judge must determine de novo any part of the magistrate judge’s

 5   disposition that has been properly objected to. The district judge may accept, reject, or

 6   modify the recommended disposition; receive further evidence; or return the matter to the

 7   magistrate judge with instructions. Fed. R. Civ. P. 72(b)(3).

 8          In this case, Defendants object to the recommendation to impose sanctions against

 9   Martinson and the recommendation to award fees for bringing the motion. Dkt. 210.

10   First, Judge Fricke stated that, “unless defendants submit evidence that Defendant

11   Martinson was unaware of the flash drive’s existence . . ., [she] recommends that the

12   Court sanction all defendants equally.” Dkt. 202 at 12–13. Defendants submit the

13   declaration of Martinson wherein he declares that he did not know of the existence of the

14   flash drive until August 2018, which is approximately five months after Sykes-Bonnett

15   destroyed the drive. Dkt. 210-1. In the absence of any evidence to the contrary, the

16   Court preliminarily rules that Martinson’s declaration absolves him individually of any

17   adverse inference based on spoliation. Similar to a motion in limine, this ruling may

18   change depending on the evidence presented at trial. In other words, if HP Tuners

19   produces evidence to contradict Martinson’s declaration, then the issue may become a

20   question of fact based on Martinson’s credibility.

21          Second, Defendants object to the recommendation that HP Tuners be awarded fees

22   that could have easily been avoided. Dkt. 210 at 2. Defendants contend that they were


     ORDER - 2
              Case 3:17-cv-05760-BHS Document 224 Filed 10/09/19 Page 3 of 3



 1   willing to stipulate to sanctions other than default judgment and that the only reason this

 2   issue required Court involvement was HP Tuners’ insistence on default judgment, which

 3   was ultimately denied. Id. at 2–5. While the Court agrees with Defendants to a certain

 4   extent, the issue will be addressed when the Court determines the reasonableness of the

 5   fees requested by HP Tuners. The Court routinely denies requests for fees when the issue

 6   could have been resolved without Court intervention. At this point, however, Judge

 7   Fricke only recommends the award of reasonable fees, which the Court agrees with.

 8   Finally, because the award includes fees that will be incurred during trial, HP Tuners may

 9   file a petition for all the fees awarded for this issue after trial is complete.

10          Therefore, the Court having considered the R&R, Defendants’ objections, and the

11   remaining record, does hereby find and order as follows:

12          (1)     The R&R is ADOPTED in part;

13          (2)     The recommendation as to Martinson is MODIFIED in part based on new

14                  evidence; and,

15          (3)     HP Tuners shall file a petition for an award of fees after trial is complete.

16          Dated this 9th day of October, 2019.

17

18

19
                                                  A
                                                  BENJAMIN H. SETTLE
                                                  United States District Judge

20

21

22


     ORDER - 3
